DISMISS and Opinion Filed February 10, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00471-CV

             ON DECK CAPITAL, INC., Appellant
                          V.
CWO DESIGNER LANDSCAPES LIMITED LIABILITY COMPANY AND
               CRAIG ODONNELL, Appellees

                On Appeal from the County Court at Law No. 2
                            Collin County, Texas
                    Trial Court Cause No. 002-01582-2019

                        MEMORANDUM OPINION
                   Before Justices Reichek, Nowell, and Carlyle
                           Opinion by Justice Reichek
      On Deck Capital, Inc. appeals the award of attorney’s fees imposed against its

law firm as a discovery sanction following a nonsuit. Because appellant does not

have standing to appeal a sanction imposed against its counsel, we conclude we lack

subject matter jurisdiction over the appeal.

      Appellant sued CWO Designer Landscapes Limited Liability Company and

Craig Odonnell. Appellant alleged that CWO entered into a Business Loan and

Security Agreement and Odonnell personally guaranteed the agreement. Appellant


                                          1
alleged appellees breached their agreements by failing to repay the debt, and

appellant was owed $9,240.39. Appellees filed an answer containing a general

denial and a verified denial.

      The case was set for a trial before the court. On the day of trial, both sides

announced ready. Appellant made a brief opening statement followed by appellees,

who objected to the admission of any business records or testimony by any witnesses

not properly produced in discovery.        When appellant called its first witness,

appellees objected. A lengthy discussion ensued regarding appellant’s failure to

respond or supplement discovery. When it became apparent that the trial court

would exclude certain evidence necessary to prove its case, appellant requested a

continuance to supplement discovery. The trial court refused. At that point,

appellant moved for nonsuit. Appellees argued the nonsuit should be with prejudice,

and appellant argued it should be without prejudice. The trial court allowed briefing

on the issue and set a hearing thirteen days later.

      Prior to the hearing, both sides filed briefs. In their brief, appellees sought a

dismissal with prejudice or, alternatively, attorney’s fees as a discovery sanction. At

the hearing, appellees’ counsel testified to his fees in connection “with the failure to

produce exhibits and named witnesses and the time spent with this nonsuit issue.”

Appellant did not object or cross-examine counsel. After hearing the evidence and

counsels’ arguments, the trial court dismissed the case without prejudice to refiling

but found the discovery rules had been violated and ordered appellant’s law firm,

                                          –2–
“not the client,” to pay $7,200 to opposing counsel within thirty days. The trial court

signed an amended order that memorialized his oral ruling. This appeal ensued.

      Appellant challenges only the discovery sanction against its counsel.

Appellant argues (1) there was no pending claim when the fees were requested and

(2) the sanctions award “had no direct relationship between the offensive conduct

and the sanction imposed.” But the sanction was not imposed against appellant.

       “Texas courts have long held that an appealing party may not complain of

errors that do not injuriously affect it or that merely affect the rights of others.”

Torrington Co. v. Stutzman, 46 S.W.3d 829, 843 (Tex. 2000). An appellant is not

harmed when sanctions are imposed solely against the appellant’s attorney and does

not have standing to challenge an order imposing sanctions solely upon his attorney.

See Knoles v. Wells Fargo Bank, N.A., 05-12-00473-CV, 2012 WL 6685448, at *1

(Tex. App.—Dallas Dec. 21, 2012, no pet.) (mem. op.); In re Guardianship of

Peterson, No. 01-15-00586-CV, 2016 WL 4487511, at *5 (Tex. App.—Houston [1st

Dist.] Aug. 25, 2016, no pet.) (mem. op.); Bahar v. Lyon Fin. Servs., Inc., 330

S.W.3d 379, 388 (Tex. App.—Austin 2010, pet. denied); Niera v. Frost Nat’l Bank,

No. 04-09-00224-CV, 2010 WL 816191, at *1 (Tex. App.—San Antonio Mar. 10,

2010, pet. denied) (mem. op.); Matbon, Inc. v. Gries, 287 S.W.3d 739, 740 (Tex.

App.—Eastland 2009, no pet.). A lack of standing deprives a court of subject matter

jurisdiction because standing is an element of such jurisdiction. Tex. Ass’n of Bus.

v. Tex. Air Control Bd., 852 S.W.2d 440, 444–45 (Tex. 1993). Because appellant

                                         –3–
lacks standing to complain about the imposition of sanctions against its law firm, we

lack jurisdiction over this appeal.

      We dismiss the appeal for lack of jurisdiction.




                                           /Amanda L. Reichek/
                                           AMANDA L. REICHEK
                                           JUSTICE
200471F.P05




                                        –4–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ON DECK CAPITAL, INC.,                       On Appeal from the County Court at
Appellant                                    Law No. 2, Collin County, Texas
                                             Trial Court Cause No. 002-01582-
No. 05-20-00471-CV          V.               2019.
                                             Opinion delivered by Justice
CWO DESIGNER LANDSCAPES                      Reichek; Justices Nowell and Carlyle
LIMITED LIABILITY COMPANY                    participating.
AND CRAIG ODONNELL,
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED for want of subject matter jurisdiction.

       It is ORDERED that appellees CWO DESIGNER LANDSCAPES
LIMITED LIABILITY COMPANY AND CRAIG ODONNELL recover their
costs of this appeal from appellant ON DECK CAPITAL, INC.


Judgment entered this 10th day of February 2022.




                                       –5–